DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2, 3, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 6 (now the first independent claim) recites a detection method of a pixel circuit, the pixel circuit comprising a driving transistor, the driving transistor comprising a gate electrode and a first electrode, the first electrode of the driving transistor being coupled to a sensing line, the detection method comprising: during a reference charging period, applying a reference data voltage to the gate electrode of the driving transistor to charge the sensing line through the first electrode of the driving transistor, and at a first time duration after applying the reference data voltage, obtaining a benchmark voltage from the sensing line; and during a data charging period, applying a detection data voltage different from the reference data voltage to the cate electrode of the driving transistor to charge the sensing line through the first electrode of the driving transistor, and at the first time duration after applying the detection data voltage, obtaining an initial sensing voltage from the sensing line; wherein a sensing voltage of the pixel circuit is obtained based on at least the benchmark voltage and the initial sensing voltage, and a threshold voltage of the driving transistor is obtained based on the sensing voltage; wherein a predetermined interval is set between adjacent display frames; and the reference charging period and the data charging period are both in a same predetermined interval; wherein the reference charging period is before the data charging period; the detection method further comprises during a supplementary reference charging period, applying the reference data voltage to the gate electrode of the driving transistor to charge the sensing line through the first electrode of the driving transistor, and at the first time duration after applying the reference data voltage, obtaining a supplementary benchmark voltage from the sensing line; wherein the reference charging period, the supplementary reference charging period and the data charging period are all in a same predetermined interval, and the supplementary reference charging period is after the data charging period; and the sensing voltage of the pixel circuit is obtained based on the benchmark voltage, the supplementary benchmark voltage and the initial sensing voltage.
Claims 13, 16 recite similar limitations
The best prior art:
Kim et al. U.S. Patent Publication  No. 2017/0004764 teaches in figure 4 and [0038], first sensing voltage and first data voltage corresponding to reference charging period. In addition, Kim teaches in [0038], second sensing voltage and second data voltage corresponding to the data charging period, wherein the threshold voltage of the driving transistor is obtained based on the sensing voltage (first sensing voltage and second sensing voltage) as suggested in [0039-0040]. However, Kim do not provide the details related to the supplementary reference charging period in combination to the other limitations in the claim.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621